                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-485-FDW

DANNY R. HEMBREE, JR.,                    )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
FNU BRANCH, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion for Expansion of

Time to Complete Discovery, (Doc. No. 80), and on Defendants Branch, Cloniger, Hughes, and

Whitlock’s Motion for Extension of Time to File Response to Plaintiff’s Motion for

Reconsideration of Protective Order. (Doc. No. 84); see (Doc. No. 82).

       A scheduling order may be modified “only for good cause and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4). “Good cause” means that “scheduling deadlines cannot be met despite a

party’s diligent efforts.” Dilmar Oil Co. v. Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C.

1997) (citations omitted). The court has “wide latitude in controlling discovery and … [t]he

latitude given the district courts extends as well to the manner in which it orders the course and

scope of discovery.” Ardrey v. United Parcel Service, 798 F.3d 679, 682 (4th Cir. 1986).

       Plaintiff argues that the filing of his Amended Complaint, service of process, and

Defendants’ Protective Order, have delayed his ability to obtain discovery from Defendants. He

seeks an additional 90 days within which to conduct discovery. Plaintiff’s request for a 90-day

extension will be denied although the discovery deadline will be extended until July 24, 2019.

       The Moving Defendants seek additional time in which to file a Response to Plaintiff’s
               Motion for Reconsideration of the Protective Order which, he argues, is impeding his discovery

               efforts. The Moving Defendants seek a 13-day extension of time, until July 24, 2019, to respond

               to Plaintiff’s Motion for Reconsideration. Defendants’ Motion will be granted.

                       For good cause shown,

                       IT IS ORDERED that Plaintiff’s Motion for Expansion of Time to Complete Discovery,

               (Doc. No. 80), is GRANTED in part and DENIED in part, and Defendants Branch, Cloniger,

               Hughes, and Whitlock’s Motion for Extension of Time to File Response to Plaintiff’s Motion for

               Reconsideration of Protective Order. (Doc. No. 84), is GRANTED, as stated in this Order.


Signed: July 8, 2019
